Citation Nr: 1426002	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for degenerative lumbar spondylosis; lumbar strain and myositis.  

2.  Entitlement to service connection for a traumatic brain injury (TBI).  

3.  Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

At the beginning of the appeal, the Veteran was initially represented by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA).  However, in a February 2013 Form 21-22, the Veteran appointed the Disabled American Veterans (DAV), as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

During the current appeal, and specifically in April 2013, the Veteran testified at a hearing at the Hartford RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over the back disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for the back disorder.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The underlying de novo claim for service connection for a back disability, as well as the claims for service connection for a TBI and bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 2007 Board decision denied service connection for a chronic back disorder on the basis that this disorder did not first manifest in service or one year thereafter, and the Veteran was not shown to have a current disability that was incurred in, or causally or etiologically related to his military service.  

2.  The evidence received since the June 2007 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for a chronic back disorder.  


CONCLUSIONS OF LAW

1.  The June 2007 Board decision which denied service connection for a chronic back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  The evidence received subsequent to the June 2007 Board decision is new and material, and the previously denied claim for service connection for a chronic back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claim for service connection for a chronic back disorder, to include degenerative lumbar spondylosis, lumbar strain and myositis.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claim to Reopen

The Veteran contends that his current back disorder was incurred during his period of active service.  Specifically, the Veteran relates his back disability to injuries he sustained as a result of an in-service motor vehicle accident that occurred in July 1982.  See April 2013 Hearing Transcript, p. 12.  In this regard, the Board notes that further review of the claims folder indicates that service connection for a chronic back disorder was last denied by the Board in a decision dated in June2007.  Notice of this denial was provided to the Veteran, and the Board's decision in the matter is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100.  The Veteran filed an application to reopen his claim seeking service connection for back disorder in February 2010.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the February 2007 Board decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

As previously noted, the Veteran's claim for service connection for a chronic back disorder was last previously considered and denied in the June 2007 Board decision.  Specifically, at that time, the Board noted that the Veteran's medical records were silent for treatment for a back disability until 2000, and further found that the most probative medical opinion of record related the Veteran's current low back disability to his post-service workplace injury.  Based on these findings, the Board concluded that the evidence of record did not show that the Veteran's current back disorder was incurred or aggravated in service.  

The evidence associated with the claims file subsequent to the June 2007 Board decision includes, but is not limited to, VA treatment records generated at the VA medical center (VAMC) in San Juan, Puerto Rico and dated from January 2001 to March 2006; VA treatment records generated at the VAMC in West Haven, Connecticut and dated from March 2006 to July 2010; and private medical records from Optimus Healthcare dated from January 2007 to March 2010.  

The VA treatment records reflect that the Veteran was active in the physical therapy program and received ongoing physical therapy, in the form of stretching exercises, pool therapy and electrostimulation, for his back symptoms throughout the years.  During these treatment visits, the Veteran consistently maintained that he had experienced back pain since being involved in a motor vehicle accident in service.  Specifically, during an August 2006 physical therapy session, the Veteran stated that his back pain began after his in-service motor vehicle accident and worsened in 2000.  During a November 2006 Neurology Outpatient visit, the Veteran complained of chronic and daily pain in his low back and neck since his motor vehicle accident in service.  These same assertions were reiterated at the March and June 2007 VA Neurology Outpatient treatment visits.  Also, in an October 2007 Neurology Outpatient note, the VA treatment provider noted that the Veteran had a long history of chronic neck and pain with a history of multiple compression fractures that was most likely sequelae of his motor vehicle accident in 1982.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that he began to experience back problems after his motor vehicle accident in service, and has continued to experience these problems since his separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board must, in the context of a claim to reopen, consider the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-6 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Although the VA treatment records referenced above were dated prior to the June 2007 Board decision, they were not associated with the claims file until June 2010, after the June 2007 Board decision was issued.  As such, this evidence is new, in that it was not previously of record.  Furthermore, the Veteran's lay assertions of ongoing pain and discomfort in his low back region since his in-service injuries were not of record at the time of the June 2007 Board decision.  The lay statements relate to an unestablished fact necessary to substantiate the claim, and as noted above, they must be considered credible for the limited purpose of reopening a claim.  Justus, supra.  In addition, the October 2007 VA outpatient note provides further discussion concerning whether the Veteran's back disorder was incurred in service, and addresses the possibility of an etiological link between the Veteran's current back disorder and service.  Because the Board in June 2007 denied the claim, in part, because the evidence did not reflect that the Veteran's back disorder began in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a chronic back disorder.  This aspect of his appeal is, therefore, granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a chronic back disorder is reopened, and, to this extent only, the appeal is granted.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for service connection for a chronic back disorder, TBI and/or residuals of a head injury, and a bilateral knee condition.  

The Veteran attributes his back disorder, TBI and bilateral knee condition to injuries he sustained after he was involved in a motor vehicle accident in service.  Review of the service treatment records reflect that he was involved in a motor vehicle accident in July 1982 and was subsequently admitted to the United States Army Hospital with scalp lacerations on the left side of his head, a soft tissue contusion and mild renal contusion.  See the July 1982 Emergency Care and Treatment report.  He was kept at the hospital for several days, during which time the laceration was sutured, and he underwent an intravenous pyelogram.  He was thereafter placed on light duty for a period of two weeks after being discharged from the hospital.  Clinical records dated in August 1982 reflect that the Veteran presented with complaints of back pain that arose while he was loading equipment into his vehicle for a move-out alert.  The Veteran likened the pain to feeling as though he had a "stretched muscle" and added that he had experienced this sensation in the past.  

The post-service treatment records reflect that the Veteran was seen as early as January 1984 at his private physician's office with complaints of pain in the posterior left quadrant of his back.  He was assessed with having lumbar pain and muscle spasms.  He was afforded a VA examination in February 1984, at which time the Veteran provided his medical history and reported to experience intermittent pain in the lumbar region since his in-service motor vehicle accident.  He described the pain as non-radiating in nature and noted signs of pain associated with the medial aspect of the knees.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a lumbar strain and myositis, and "lumbar paravertebral muscle traumatic" that was chronic and moderate to severe in nature.  

Records dated in August 2000 reflect that the Veteran sustained a cervical strain, a lumbosacral strain and a dorsal strain as a result of a work-related injury.  

Report of the July 2001 x-ray of the spine revealed moderate degenerative lumbar spondylosis.  

In a letter dated in October 2002, the Veteran's private treatment provider, B.B.G., M.D., at the Naguabo Medical Center noted that the Veteran had been suffering severe back pain with limitation of motion and had demonstrated severe back pain since his first day of treatment in March 2000.  After reviewing the Veteran's medical records, Dr. G. noted that the Veteran was in a motor vehicle accident in July 1982, and had a number of diagnoses, to include an assessment of low back pain.  According to Dr. G., her medical experience led her to find that "this type of accident involving multiple body traumas...will demonstrate future consequences and maladies in the patient well-being."  She further noted that the actual condition of the Veteran demonstrating muscle spasms, back pain, and mental distress were related to this accident.  

The Veteran was afforded a VA examination in January 2003.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having lumbar myositis, congenital bony anomaly with a diagnosis of left S1 lateral recess, and anterior bridging osteophytes at L2-3 and L3-4 without disc pathology.  The VA examiner determined that it was unlikely that the Veteran's current back disability was related to any in-service injury or incident, basing her conclusion on the fact that the claims file was negative for any signs of ongoing treatment for the lower back until 2000, after the Veteran's work-related accident.  In February 2006, the same VA examiner reviewed the Veteran's claims file and medical records once again, and concluded again that it is not as likely as not that the Veteran's current back disability is related to any service injury or incident.  

As previously discussed above, VA treatment records generated at the San Juan and West Haven VAMCs reflect that the Veteran regularly sought treatment for his low back symptoms, and underwent numerous physical therapy sessions in an effort to alleviate his symptoms.  During these treatment sessions, the Veteran continually reported that his back symptoms began in July 1982 after his in-service motor vehicle accident, and only worsened after his post-service injury in 2000.  Report of the August 2006 x-ray showed mild compression L4 with degenerative disk disease at L2-3 and L3-4.  During an October 2007 VA Neurology Outpatient visit, the VA physician evaluated the Veteran, reviewed his treatment records and diagnostic test results, and described the Veteran as a 50 year old man with a long history of chronic neck and back pain, with a history of multiple compression fractures that were most likely sequelae of his motor vehicle accident in 1982.  

The Board does not find the January 2003 and February 2006 medical opinions to be adequate for a number of reasons.  First and foremost, although the VA examiner noted that the majority of the post-service treatment records were negative for any notations reflecting treatment for the low back symptoms until 2000, he did not take into consideration the Veteran's complaints of ongoing pain and discomfort in his back since his 1982 in-service injuries.  Indeed, since these examinations were conducted, numerous VA treatment records have been associated with the claims file, all of which reflect the Veteran's complaints of ongoing pain in his back that reportedly had its onset after the July 1982 in-service motor vehicle accident, and only worsened after his post-service injuries in 2000.  Indeed, the examiner appears to have based his conclusion on the fact that the post-service evidence was clear for documentation of the Veteran's low back condition until 2000, seventeen years after his separation from service.  Despite this gap in time, the more recent records demonstrate the Veteran's assertions that he has continued to experience pain and discomfort in his low back since his separation from service in 1983.  As such, it appears that the January 2003 and February 2006 medical opinions were not predicated on a complete review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.)  Namely, the examiner did not address the Veteran's competent and credible complaints of ongoing pain in his low back after service when rendering his conclusion.  

Also, at the January 2003 VA examination, the VA examiner reviewed the Veteran's December 2001 lumbar computed tomography (CT) scan results, and noted that the impression revealed a congenital anomaly of the posterior elements of the L5 vertebra suggesting spina bifida occulta of the S1 posterior elements; stenosis of the left S1 lateral recess secondary to congenital bony anomaly; and anterior bridging osteophytes at L2-3 and L3-4 without any disc pathology.  For all the disorders that are considered congenital, further discussion is required as to whether these diagnosed congenital abnormalities are considered to be defects or diseases.  Thus, the Board finds that further clarification is required to determine the etiology of the Veteran's back disorder.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As it remains unclear whether the Veteran's current low back disability was incurred in service, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's chronic back condition is necessary. 

The Veteran also contends that his current bilateral knee disability and TBI and/or residuals of a head injury are either related and/or due to injuries sustained from the July 1982 motor vehicle accident in service.  During his hearing, the Veteran testified that he was thrown from the windshield of the motor vehicle at the moment of impact, and was knocked unconsciousness for a period of time.  According to the Veteran, he has experienced ongoing headaches, as well as symptoms of weakness, dizziness, and short-term memory loss since this incident.  The Veteran further stated that he currently receives medical treatment with a neurologist at the West Haven VAMC on a regular basis.  See April 2013 Hearing Transcript, pp. 4-9.  

The Veteran also testified that he injured his lower extremities when he was thrown from the car at the time of the accident, and has experienced ongoing pain in his knees since this in-service incident.  Although the service treatment records are negative for any complaints of or treatment for knee pain, when describing his back symptoms at the February 1984 VA examination, the Veteran noted that his back pain was associated with pain in the medial aspect of the knees.  During a September 2008 VA treatment visit, the VA physician reviewed the Veteran's diagnostic test results, and noted that findings from his knee x-rays revealed mild arthritis.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the available service treatment records do not reflect specific injuries to the Veteran's lower extremities, the Board concludes that, in light of the severity of the accident, such injuries are plausible. In light of the Veteran's in-service motor vehicle accident, his competent and credible assertions of ongoing pain since service, and the current diagnosis of arthritis of the knees, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his current bilateral knee disability.  

With respect to the Veteran's claim for service connection for traumatic brain injury, the service treatment records reflect that the Veteran was treated for a scalp laceration on the left side of his head in service.  Although the post-service medical evidence is absent for a diagnosis of a traumatic brain injury or any residuals of a head injury, the Veteran did report to experience symptoms of mild headaches once every two to three months each year which can last up to 30 minutes in duration, as well as intermittent waves of dizziness during a February 2010 VA optometry visit.  In consideration of the Veteran's testimony that he experiences headaches, dizziness and memory loss as a residual of his in-service head injury, it is unclear whether the Veteran's reports asserted symptomatology (i.e., headaches) is a separate disability for which he may be compensated, or whether such is a manifestation of a TBI.  In any event, although the post-service treatment records do not demonstrate a diagnosis of a traumatic brain injury, the Veteran testified during his hearing that he currently receives ongoing treatment with a neurologist at the West Haven VAMC for symptoms akin to traumatic brain injury and/or residuals of a head injury (i.e. his headaches, dizziness, memory loss).  He further stated that he receives ongoing treatment for his back and knee symptoms at the West Haven VAMC as well.  

The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board further notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the outstanding VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain a complete copy of all medical records generated at the West Haven VAMC since July 2010.  38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his back and bilateral knee symptoms, as well as neurological treatment for potential symptoms akin to a TBI and/or residuals of a head injury from the West Haven VAMC from July 2010 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. After obtaining the above treatment records to the extent they are available, schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  The claims folder, any records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the July 1982 clinical records documenting the Veteran's treatment for injuries after his in-service motor vehicle accident, the August 1982 clinical records documenting the Veteran's complaints of low back pain, the January 1984 post-service medical report reflecting the Veteran's complaints of ongoing pain, and the February 1984, January 2003 and February 2006 VA examination reports.  

Based on the medical evidence of record, the Veteran currently has diagnoses of a lumbar strain; lumbar myositis; congenital anomaly of the posterior elements of the L5 vertebra suggesting spina bifida occulta of the S1 posterior elements; stenosis of the left S1 lateral recess secondary to congenital bony anomaly; anterior bridging osteophytes, L2-L3, L3-L4 without disc pathology; moderate degenerative lumbar spondylosis; and mild compression L4 with degenerative disk disease at L2-3 and L3-4.  Following a review of the record, the examiner should specify the nature of any additional disabilities associated with the Veteran's claimed back disorder(s), and provide diagnoses for all such identified disabilities.  

a. Then, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the above-mentioned disabilities and disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease? See VAOPGCPREC 82-90 (July 18, 1990) (a congenital abnormality that is subject to improvement or deterioration is considered a "disease.") 

b. If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service. 

c. If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was first manifest during, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service. 

d. For any of the above-mentioned disabilities and disability(ies) diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service, to include his in-service motor vehicle accident.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his back since service, and set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  The examiner should also comment as to whether any post-service injury(ies) shown in the record have contributed, or led, to the development of any of the diagnosed back disability(ies).  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral (or unilateral) knee disability.  The claims folder, any records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a bilateral or unilateral knee disability.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any knee disability diagnosed on examination, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his July 1982 motor vehicle accident.  

If the examiner finds that the Veteran's does have a knee disability (bilateral or unilateral) that is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4. Then, if the updated VA treatment records reflect a diagnosis of a traumatic brain injury and/or residuals of a head injury, the Veteran should be scheduled for a VA neurological examination.  The claims folder, any records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner should confirm and identify whether the Veteran has residuals of a head injury/TBI, presently or at any point during the claims process.  Any tests deemed necessary to confirm or rule out any diagnosis must be undertaken.  For any diagnosed residual of a head injury/TBI, , the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any residuals of a head injury/TBI had its clinical onset in service or is otherwise related to the Veteran's military service, to include his July 1982 motor vehicle accident in service.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then she must provide a complete rationale upon which her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  

If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


